DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response field 03/16/2022 that prior art Bradley (and further teaching references Kerr, Marucci, and Keren) do not disclose the amended limitation that the shield is positioned outwardly of the channel. The rejection with respect to the Bradley has been withdrawn. However, new rejections with respect to Bradly as modified by Bhalla (common inventor with the application) and Bradly as modified by Kronner have been made below where Bhalla/Kronner teaches the new amendment with respect to the shield location.  
The 112 rejections have been withdrawn based on the claim amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent Publication 2018/0221015 to Bhalla.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 1, Bradley discloses an incision closure device (10, figure 6, 7) comprising an elongate body (12) defining a longitudinal axis and having a proximal portion and a distal portion (figure 6, 7), the elongate body defining a channel (lumen of 12, figure 6, 7) that extends from the proximal portion to the distal portion, a tool assembly (20, 21) supported on the distal portion of the elongate body (figure 6, 7), the tool assembly including a suture needle (36), a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), an actuation member (54) positioned within the channel of the elongate body and coupled to the first and second links such that the actuator member is movable from a retracted position (figure 6) to an advanced position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel. 
Bhalla  teaches a similar device (wound closure device, abstract) having an elongate body (106, figure 10-13) supporting a shield (110), the shield positioned outwardly of a channel of the elongate body (figure 10-13) for the purpose of minimizing trauma to the tissue as the device is manipulated with in the wound opening (paragraph 57). Bhalla teaches alternative embodiments where the needle is protected within the channel (figure 15) similar to that of Bradley (figure 6) as well as the shield positioned outwardly of the channel. The location of the shield is a known substitute that can protect the tissue as the device is inserted. Further the shield will allow the needle to be in an inactive, where the needle can be moved out from the shield. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Bhalla with the device of Bradley in order for minimizing trauma to the tissue as the device is manipulated with in the wound opening.
As to claim 2, with the device of Bradley and Bhalla above, Bradley discloses the suture needle defines a longitudinal axis that is substantially parallel to the longitudinal axis of the elongate body in the inactive position and in the active position (figure 6, 7).
As to claim 6, with the device of Bradley and Bhalla above, Bradley discloses a handle assembly (proximal portion, 56, figure 2, that will be associated with the embodiment of figure 6, 7), wherein the elongate body extends distally from the handle assembly. 
As to claim 13, Bradley discloses a suture needle (36), an elongate body 12) including a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the elongate body defining channel (lumen of 12, figure 6, 7), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), the first and second links movable from a first position (figure 6) to a second position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel. 
Bhalla teaches a similar device (wound closure device, abstract) having an elongate body (106, figure 10-13) supporting a shield (110), the shield positioned outwardly of a channel of the elongate body (figure 10-13) for the purpose of minimizing trauma to the tissue as the device is manipulated with in the wound opening (paragraph 57). Bhalla teaches alternative embodiments where the needle is protected within the channel (figure 15) similar to that of Bradley (figure 6) as well as the shield positioned outwardly of the channel. The location of the shield is a known substitute that can protect the tissue as the device is inserted. Further the shield will allow the needle to be in an inactive, where the needle can be moved out from the shield. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Bhalla with the device of Bradley in order for minimizing trauma to the tissue as the device is manipulated with in the wound opening.
As to claim 14, with the device of Bradley and Bhalla above, Bradly discloses the distal portion of the suture needle includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).	
As to claim 15, with the device of Bradley and Bhalla above, Bradley discloses the suture needle defines a first axis in the inactive position and a second axis in the active position, the first axis being parallel to the second axis (figure 6,7).
As to claim 17, with the device of Bradley and Bhalla above, Bradley discloses the suture needle includes a suture opening (col. 6, lines 10-15).
Claims 1, 2, 6, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,817,110 to Kronner.  
As to claim 1, Bradley discloses an incision closure device (10, figure 6, 7) comprising an elongate body (12) defining a longitudinal axis and having a proximal portion and a distal portion (figure 6, 7), the elongate body defining a channel (lumen of 12, figure 6, 7) that extends from the proximal portion to the distal portion, a tool assembly (20, 21) supported on the distal portion of the elongate body (figure 6, 7), the tool assembly including a suture needle (36), a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), an actuation member (54) positioned within the channel of the elongate body and coupled to the first and second links such that the actuator member is movable from a retracted position (figure 6) to an advanced position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel. 
Kronner teaches a similar device (wound closure device, abstract) having an elongate body (72, figure 2, 5) supporting a shield (74), the shield positioned outwardly of a channel (70) of the elongate body (figure 2, 5) for the purpose of allowing easy insertion into an incision while accommodating the needle (col. 4 ll. 1-33). Further the shield will allow the needle to be in an inactive, where the needle can be moved out from the shield. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Kronner with the device of Bradley in order for allowing easy insertion into an incision while accommodating the needle.
As to claim 2, with the device of Bradley and Kronner above, Bradley discloses the suture needle defines a longitudinal axis that is substantially parallel to the longitudinal axis of the elongate body in the inactive position and in the active position (figure 6, 7).
As to claim 6, with the device of Bradley and Kronner above, Bradley discloses a handle assembly (proximal portion, 56, figure 2, that will be associated with the embodiment of figure 6, 7), wherein the elongate body extends distally from the handle assembly. 
As to claim 13, Bradley discloses a suture needle (36), an elongate body 12) including a housing (distal portion of 70, where link 74 connects) and first and second links (72, 74), the elongate body defining channel (lumen of 12, figure 6, 7), the suture needle having a proximal portion having a tip configured to penetrate tissue (figure 2, col. 6 ll. 35-37, the needles of figure 6, 7, will penetrate tissue as seen in figure 2) and a distal portion (figure 7, the portion of the needle that is distal to the tip), the distal portion being pivotably secured to the first and second links of the tool assembly (figure 6, 7), the first and second links being pivotably secured to the housing (figure 6, 7), the first and second links movable from a first position (figure 6) to a second position (figure 7) to move the suture needle from an inactive position (figure 6) in which the tissue penetrating tip of the suture needle is positioned within the body (figure 7) to an active position in which the tissue penetrating tip is positioned outwardly (figure 7, 2) but is silent about the elongate body supporting a shield, the shield positioned outwardly of the channel. 
Kronner teaches a similar device (wound closure device, abstract) having an elongate body (72, figure 2, 5) supporting a shield (74), the shield positioned outwardly of a channel (70) of the elongate body (figure 2, 5) for the purpose of allowing easy insertion into an incision while accommodating the needle (col. 4 ll. 1-33). Further the shield will allow the needle to be in an inactive, where the needle can be moved out from the shield. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the shield of Kronner with the device of Bradley in order for allowing easy insertion into an incision while accommodating the needle.
As to claim 14, with the device of Bradley and Kronner above, Bradly discloses the distal portion of the suture needle includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).	
As to claim 15, with the device of Bradley and Kronner above, Bradley discloses the suture needle defines a first axis in the inactive position and a second axis in the active position, the first axis being parallel to the second axis (figure 6,7).
As to claim 17, with the device of Bradley and Kronner above, Bradley discloses the suture needle includes a suture opening (col. 6, lines 10-15).
Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent Publication 2018/0221015 to Bhalla as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2003/0167063 to Kerr.
As to claims 3, 16, Bradley as modified by Bhalla discloses the device above but is silent about each of the first and second links defines an elongate slot. 
Kerr teaches a similar device (needle suturing device for a puncture site, abstract), having a link (24a) defining an elongate slot (slot as seen in figure 3-4) and an activation member (20) coupled to the link by pivot pins (pin as seen in figure 3, 4 that engages within the slot) that are positioned within the elongate slot (figure 3, 4) for the purpose of optimally controlling the orientation of the needle in the active position (paragraph 32-34). Each of the links of Bradley can have the slot of Kerr that will allow the links to control the orientation of the needle as it is moved to the active position. Without further limitations with respect to how the slot will orient the needle, Bradley can render obvious that it is known to have links with slots. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slots of Kerr in the links of Bradley and Bhalla in order for optimally controlling the orientation of the needle in the active position.
Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,817,110 to Kronner as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2003/0167063 to Kerr.
As to claims 3, 16, Bradley as modified by Kronner discloses the device above but is silent about each of the first and second links defines an elongate slot. 
Kerr teaches a similar device (needle suturing device for a puncture site, abstract), having a link (24a) defining an elongate slot (slot as seen in figure 3-4) and an activation member (20) coupled to the link by pivot pins (pin as seen in figure 3, 4 that engages within the slot) that are positioned within the elongate slot (figure 3, 4) for the purpose of optimally controlling the orientation of the needle in the active position (paragraph 32-34). Each of the links of Bradley can have the slot of Kerr that will allow the links to control the orientation of the needle as it is moved to the active position. Without further limitations with respect to how the slot will orient the needle, Bradley can render obvious that it is known to have links with slots. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the slots of Kerr in the links of Bradley and Kronner in order for optimally controlling the orientation of the needle in the active position.
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent Publication 2018/0221015 to Bhalla and in view of U.S. Patent Publication 2003/0167063 to Kerr as applied to claims 3, 16 above, and further in view of U.S. Patent 6,582,451 to Marucci.
As to claim 4, Bradley as modified by Bhalla and Kerr disclose the device above but is silent about the distal portion of the actuator member includes a bracket having a spaced side walls defining a channel.
Marucci teaches a similar device (expandable distal portion of a surgical instrument, abstract) having a distal portion of the actuator member (13, figure 2a) includes a bracket (11) having a spaced side walls defining a channel (figure 2a,b), where first and second links (24a, 25a) received within the channel (figure e2a,b) for the purpose of being able to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue (col. 15 ll. 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the distal portion of the actuation member of Marucci in the device of Bradley as modified by Bhalla and Kerr in order to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue.
As to claim 5, with the device of Bradley, Bhalla, Kerr, and Marucci, Bradley discloses the proximal portion of the suture needle (examined as the distal portion, see section 13 above) includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,817,110 to Kronner and in view of U.S. Patent Publication 2003/0167063 to Kerr as applied to claims 3, 16 above, and further in view of U.S. Patent 6,582,451 to Marucci.
As to claim 4, Bradley as modified by Kronner and Kerr disclose the device above but is silent about the distal portion of the actuator member includes a bracket having a spaced side walls defining a channel.
Marucci teaches a similar device (expandable distal portion of a surgical instrument, abstract) having a distal portion of the actuator member (13, figure 2a) includes a bracket (11) having a spaced side walls defining a channel (figure 2a,b), where first and second links (24a, 25a) received within the channel (figure e2a,b) for the purpose of being able to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue (col. 15 ll. 20-25). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the distal portion of the actuation member of Marucci in the device of Bradley as modified by Kronner and Kerr in order to allow articulation of the link while being a tissue guard to prevent unwanted damage to tissue.
As to claim 5, with the device of Bradley, Kronner, Kerr, and Marucci, Bradley discloses the proximal portion of the suture needle (examined as the distal portion, see section 13 above) includes a yoke (28) defining a yoke channel (the indents as seen in figure 7, where 72, 74 is attached), the first and second link secured within the yoke channel (figure 6, 7).
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent Publication 2018/0221015 to Bhalla as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2010/0145364 to Keren.
As to claim 7, Bradley and Bhalla discloses the device above but is silent about the handle having a drive member and trigger. 
Keren teaches a similar device (suture inserting device, abstract), having a handle assembly  which includes a drive member (159, figure 2, 33) and a trigger (138), the drive member being coupled to a proximal end of an actuation member (124) and the trigger being coupled to the drive member such that actuation of the trigger causes movement of the actuation member between the retracted and advanced positions (paragraph 117, paragraph 2a,3) for the purpose of using a known handle mechanism that can securely deploy needles. It would have been obvious to one ordinary skill in the art before the effective filing date to substitute the handle assembly of Keren in the device of Bradley and Bhalla in order for using a known handle mechanism that can securely deploy a needle.
As to claim 8, with the device of Bradly, Bhalla, and Keren above, Keren further teaches a biasing member (165) positioned to engage the drive member to urge the actuation member towards the retracted position (paragraph 124).
As to claim 9, with the device of Bradley, Bhalla, and Keren above, Keren further teaches the handle assembly includes a housing (shell of housing 136) and the housing defines a recess that receives the drive member (figure  2, 3a, the lumen that is defined by the general handle).
As to claim 10, with the device of Bradly, Bhalla, and Keren above, Keren further teaches the housing includes a detent (304, figure 37a-c, suable with the basic embodiment of figure 2,3a) positioned with the recess (figure 3a-c, figure 37a-c), and the drive member includes first and second concavities (where the spring resides, and beneath the spring, figure 37a-c), the first concavity positioned to receive the detent when the actuation is in the retracted position and the second cavity being positioned to receive the detent when the actuation member is in the advanced position (figure 37a-c, paragraph 161, how the pin 306 is moved based on the 308 sliding beneath the pin, will move the pin out of the first concavity and into the second concavity).
As to claim 11, with the device of Bradly, Bhalla, and Keren above, Keren further teaches the trigger includes first and second triggers (138, 138, figure 2 ) that are coupled to the drive member and movable in scissor-like motion to move the actuator member from the retracted position to the advanced position (figure 2, 3a).
As to claim 12, with the device of Bradly, Bhalla, and Keren above, Keren further teaches the triggers are coupled to the drive member by first and second drive links (140).
Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,374,275 to Bradley in view of U.S. Patent 5,817,110 to Kronner as applied to claims 1, 2, 6, 13-15, 17 above, and further in view of U.S. Patent Publication 2010/0145364 to Keren.
As to claim 7, Bradley and Kronner discloses the device above but is silent about the handle having a drive member and trigger. 
Keren teaches a similar device (suture inserting device, abstract), having a handle assembly  which includes a drive member (159, figure 2, 33) and a trigger (138), the drive member being coupled to a proximal end of an actuation member (124) and the trigger being coupled to the drive member such that actuation of the trigger causes movement of the actuation member between the retracted and advanced positions (paragraph 117, paragraph 2a,3) for the purpose of using a known handle mechanism that can securely deploy needles. It would have been obvious to one ordinary skill in the art before the effective filing date to substitute the handle assembly of Keren in the device of Bradley and Kronner in order for using a known handle mechanism that can securely deploy a needle.
As to claim 8, with the device of Bradly, Kronner, and Keren above, Keren further teaches a biasing member (165) positioned to engage the drive member to urge the actuation member towards the retracted position (paragraph 124).
As to claim 9, with the device of Bradley, Kronner, and Keren above, Keren further teaches the handle assembly includes a housing (shell of housing 136) and the housing defines a recess that receives the drive member (figure  2, 3a, the lumen that is defined by the general handle).
As to claim 10, with the device of Bradly, Kronner, and Keren above, Keren further teaches the housing includes a detent (304, figure 37a-c, suable with the basic embodiment of figure 2,3a) positioned with the recess (figure 3a-c, figure 37a-c), and the drive member includes first and second concavities (where the spring resides, and beneath the spring, figure 37a-c), the first concavity positioned to receive the detent when the actuation is in the retracted position and the second cavity being positioned to receive the detent when the actuation member is in the advanced position (figure 37a-c, paragraph 161, how the pin 306 is moved based on the 308 sliding beneath the pin, will move the pin out of the first concavity and into the second concavity).
As to claim 11, with the device of Bradly, Kronner, and Keren above, Keren further teaches the trigger includes first and second triggers (138, 138, figure 2 ) that are coupled to the drive member and movable in scissor-like motion to move the actuator member from the retracted position to the advanced position (figure 2, 3a).
As to claim 12, with the device of Bradly, Kronner, and Keren above, Keren further teaches the triggers are coupled to the drive member by first and second drive links (140).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771